Case 3:14-cv-02129-MMA-AGS Document 516 Filed 02/11/20 PageID.58574 Page 1 of 6



 1    NOONAN LANCE BOYER &
 2       BANACH LLP
      David J. Noonan (Bar No. 55966)
 3    Ethan T. Boyer (Bar No. 173959)
 4    701 Island Avenue, Suite 400
      San Diego, California 92101
 5    Tel: (619) 780-0880
 6    dnoonan@noonanlance.com
      eboyer@noonanlance.com
 7

 8    Liaison Counsel for the Class
 9    [additional counsel listed on signature page]
10

11                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
12

13    LOU BAKER, individually and on              No. 3:14-cv-02129-MMA-AGS
14    behalf of all others similarly situated,
                                                  CLASS ACTION
15                 Plaintiff,
                                                  CLASS REPRESENTATIVES’
16                                                NOTICE OF MOTION AND
                   vs.                            UNOPPOSED MOTION FOR
17                                                PRELIMINARY APPROVAL OF
                                                  PROPOSED SETTLEMENT AND
18    SEAWORLD ENTERTAINMENT,                     AUTHORIZATION TO
      INC., et al.,                               DISSEMINATE NOTICE OF THE
19                                                SETTLEMENT TO THE CLASS
20                        Defendants.
                                                  Hearing Date:   TBD
21
                                                  Time:           TBD
22                                                Courtroom:      3D
                                                  Judge:          Hon. Michael M. Anello
23

24

25

26

27

28
           CLASS REPRESENTATIVES’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT
                                                          CASE NO. 3:14-CV-02129-MMA-AGS
Case 3:14-cv-02129-MMA-AGS Document 516 Filed 02/11/20 PageID.58575 Page 2 of 6



 1
      TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2
            PLEASE TAKE NOTICE that Court-appointed Class Representatives, Arkansas
 3
      Public Employees Retirement System (“APERS”) and Pensionskassen For Børne-Og
 4
      Ungdomspaedagoger (“PBU”) (collectively, “Class Representatives”), by and through
 5
      their undersigned attorneys, and on behalf of the Court-certified Class, as defined
 6
      below, will and hereby do move the Honorable Michael M. Anello, in Courtroom 3D
 7
      of the Edward J. Schwartz United States Courthouse, located at 221 West Broadway,
 8
      San Diego, California 92101, for an Order pursuant to Rule 23 of the Federal Rules of
 9
      Civil Procedure (“Rule 23”): (i) granting preliminary approval of the proposed class
10
      action settlement on the terms set forth in the Stipulation and Agreement of Settlement
11
      dated February 10, 2020 (“Stipulation” or “Settlement”); 1 (ii) approving the form and
12
      manner of notice of the proposed Settlement to the Class; 2 and (iii) setting a hearing
13
      date for final approval of the Settlement (“Settlement Fairness Hearing”), as well as
14
      the schedule for various deadlines in connection with the Settlement.
15

16

17
      1
             All capitalized terms not defined herein have the meanings ascribed to them in
      the Stipulation. The Stipulation is attached to the D’Ancona Declaration filed herewith.
18    2
             The “Class” is the identical class that was certified by Order of the Court dated
19    November 29, 2017 (ECF No. 259), consisting of all persons and entities who
      purchased or otherwise acquired the publicly traded common stock of SeaWorld
20    Entertainment, Inc. (“SeaWorld”) between August 29, 2013 and August 12, 2014 (the
      “Class Period”), who did not sell such acquired securities before August 13, 2014, and
21    were damaged (the “Class”). Excluded from the Class by definition are: (i) SeaWorld,
22    The Blackstone Group L.P. (n/k/a The Blackstone Group Inc.), James Atchison, James
      M. Heaney, and Marc Swanson (collectively, “Defendants”); (ii) present or former
23    executive officers of SeaWorld, members of SeaWorld’s Board of Directors, and
      members of their immediate families; (iii) any of the foregoing persons’ legal
24    representative, heirs, successors or assigns; and (iv) any entity in which Defendants
25    have or had a controlling interest or any affiliate of SeaWorld. Also excluded from the
      Class are any persons and entities that previously submitted a request for exclusion in
26    connection with Class Notice as set forth on Appendix 1 to the Stipulation. Court-
      appointed “Class Counsel” are Kessler Topaz Meltzer & Check, LLP and Nix
27    Patterson, LLP.
28         CLASS REPRESENTATIVES’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT
                                                          CASE NO. 3:14-CV-02129-MMA-AGS
                                              1
Case 3:14-cv-02129-MMA-AGS Document 516 Filed 02/11/20 PageID.58576 Page 3 of 6



 1
            This motion is based upon: (i) this Notice of Motion; (ii) the Memorandum of
 2
      Points and Authorities in support thereof; (iii) the Declaration of Joshua E. D’Ancona
 3
      (“D’Ancona Declaration”), filed simultaneously herewith; (iv) the Stipulation; (v) the
 4
      [Proposed] Order Preliminarily Approving Settlement and Providing for Notice;
 5
      (vi) the pleadings and records on file in this Action; and (vii) other such matters and
 6
      argument as the Court may consider at the hearing of this motion.
 7

 8    DATED: February 11, 2020               Respectfully submitted,

 9                                           KESSLER TOPAZ MELTZER
10                                             & CHECK, LLP
11                                           /s/ Joshua E. D’Ancona
12                                           Gregory M. Castaldo
                                             Joshua E. D’Ancona
13                                           Joshua A. Materese
14                                           Samuel C. Feldman
                                             280 King of Prussia Road
15                                           Radnor, PA 19087
16                                           Tel: (610) 667-7706
                                             Fax: (610) 667-7056
17                                           gcastaldo@ktmc.com
18                                           jdancona@ktmc.com
                                             jmaterese@ktmc.com
19                                           sfeldman@ktmc.com
20                                           -and-
21                                           Stacey M. Kaplan (Bar No. 241989)
                                             One Sansome Street, Suite 1850
22                                           San Francisco, CA 94104
23                                           Tel: (415) 400-3000
                                             Fax: (415) 400-3001
24                                           skaplan@ktmc.com
25
                                             NIX PATTERSON, LLP
26                                           Jeffrey J. Angelovich
27                                           Bradley E. Beckworth
28         CLASS REPRESENTATIVES’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT
                                                          CASE NO. 3:14-CV-02129-MMA-AGS
                                              2
Case 3:14-cv-02129-MMA-AGS Document 516 Filed 02/11/20 PageID.58577 Page 4 of 6



 1                                        Cody L. Hill
 2                                        3600 N. Capital of Texas Hwy.
                                          Suite B350
 3                                        Austin, TX 78746
 4                                        Tel: (512) 328-5333
                                          Fax: (512) 328-5332
 5                                        jangelovich@nixlaw.com
 6                                        bbeckworth@nixlaw.com
                                          codyhill@nixlaw.com
 7
                                          -and-
 8                                        Susan Whatley
 9                                        P.O. Box 178
                                          Linden, TX 75563
10
                                          Tel: (903) 215-8310
11                                        swhatley@nixlaw.com
12
                                          Co-Class Counsel for Class Representatives
13                                        and the Class
14
                                          NOONAN LANCE BOYER
15                                           & BANACH LLP
                                          David J. Noonan (Bar No. 55966)
16
                                          Ethan T. Boyer (Bar No. 173959)
17                                        701 Island Avenue, Suite 400
                                          San Diego, CA 92101
18
                                          Tel: (619) 780-0880
19                                        dnoonan@noonanlance.com
                                          eboyer@noonanlance.com
20

21                                        Liaison Counsel for the Class
22
                                          KEIL & GOODSON P.A.
23                                        John C. Goodson
                                          406 Walnut Street
24
                                          Texarkana, AR 71954
25                                        Tel: (870) 772-4113
                                          jcgoodson@kglawfirm.com
26

27

28        CLASS REPRESENTATIVES’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT
                                                         CASE NO. 3:14-CV-02129-MMA-AGS
                                             3
Case 3:14-cv-02129-MMA-AGS Document 516 Filed 02/11/20 PageID.58578 Page 5 of 6



 1                                        GRANT & EISENHOFER P.A.
 2                                        Jeff A. Almeida
                                          123 Justison Street
 3                                        7th Floor
 4                                        Wilmington, DE 19801
                                          Tel: (302) 622-7000
 5                                        Fax: (302) 622-7100
 6                                        jalmeida@gelaw.com
 7                                        Additional Counsel for Class Representatives
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28        CLASS REPRESENTATIVES’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT
                                                         CASE NO. 3:14-CV-02129-MMA-AGS
                                             4
Case 3:14-cv-02129-MMA-AGS Document 516 Filed 02/11/20 PageID.58579 Page 6 of 6



 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on February 11, 2020, I authorized the electronic filing of
 3    the foregoing with the Clerk of the Court using the CM/ECF system. Based upon the
 4    records currently on file, the Clerk of the Court will transmit a Notice of Electronic
 5    Filing to the following ECF registrants:
 6

 7          Chet A. Kronenberg               ckronenberg@stblaw.com
            Jonathan K. Youngwood            jyoungwood@stblaw.com
 8          Janet A. Gochman                 jgochman@stblaw.com
            Meredith D. Karp                 meredith.karp@stblaw.com
 9          Dean M. McGee                    dean.mcgee@stblaw.com
10          Michael J. Diver                 michael.diver@kattenlaw.com
            Michael J. Lohnes                michael.lohnes@kattenlaw.com
11          Richard H. Zelichov              richard.zelichov@kattenlaw.com
            Gil M. Soffer                    gil.soffer@kattenlaw.com
12

13          I certify under penalty of perjury under the laws of the United States of
14    America that the foregoing is true and correct.
15

16                                                  /s/ Joshua E. D’Ancona
                                                    Joshua E. D’Ancona
17

18

19

20

21

22

23

24

25

26

27

28         CLASS REPRESENTATIVES’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT
                                                          CASE NO. 3:14-CV-02129-MMA-AGS
                                              1
